Citation Nr: 1513672	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for acquired psychiatric conditions, to include Posttraumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1968.
This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected acquired psychiatric conditions, to include PTSD.

A review of the VA's Virtual VBMS system has been conducted.  


FINDINGS OF FACT

The evidence of record shows that the Veteran's PTSD has been productive of only occasional occupational and social impairment, with decreases in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depression, sleep disturbance with nightmares, anxiety, angry outbursts, and hypervigilance.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for his acquired psychiatric condition, to include PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411(DC) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.



Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - PTSD 

The Veteran contends that his PTSD is more severe than his current disability rating of 30 percent. He asserts that he suffers from irritability that leads to angry outburst, depression, mood swings, and troubles with concentration.  The Board finds, however, that the preponderance of the evidence does not reveal that the Veteran's service-connected psychiatric disability is manifested by symptoms that amount to social and occupational impairment with reduced reliability and efficiency, and does not warrant a higher, 50 percent rating.  Consequently, the evidence warrants a finding that the Veteran's disability remains better approximated by the criteria for a 30 percent disability rating, and therefore, the claim for an increased rating for PTSD must be denied, and the rating of 30 percent is continued.    

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The newer DSM-V has now been officially released. However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed. There is a regulation change in the works that would change the regulation to reference "the current version of the DSM." But it is unclear when that proposed change will be published. Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year. It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. Id. A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. Id. A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). Id. The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. 

GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations. Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering the relevant evidence of record, to include, extensive VA treatment records, lay statements, and VA psychiatric examinations, the current severity level of the Veteran's PTSD does not warrant a rating in excess of 30 percent. See 38 C.F.R. § 4.130, DC 4911. The evidence shows that the Veteran's PTSD only causes occasional occupational and social impairments, with some intermittent periods of inability to perform work tasks. This is due to symptoms such as mild anxiety, hypervigilance, some sleep disturbance, irritability, with occasional angry outbursts, and mild depression. However, the evidence reveals that the Veteran is largely socially active, has meaningful friend and familial relationships, to include a 50+ year marriage, and retains hobbies. Therefore, the Board finds that the preponderance of the evidence is against the finding that the next higher rating of 50 percent disabling is warranted, and the Veteran's claim must be denied. 

The Veteran was afforded two VA Compensation and Pension (C&P) examinations in November 2009 and March 2011, to evaluate the nature and severity of his PTSD. During the first VA examination in November 2009 the examiner noted that the Veteran experienced some depression, flashbacks, nightmares, emotional detachment and low energy. The Veteran reported he slept for 6-8 hours a night, had no suicidal or homicidal ideations, and experienced no hallucinations or delusions. Additionally, the examiner noted that the Veteran was appropriately dressed and groomed, and was attentive and articulate. On examination, the Veteran showed no defects in his judgment, and showed normal long and short term memory. The examiner noted an Axis I diagnosis of PTSD, with a GAF score of 56, noting that the Veteran experiences moderate social and occupational impairments. 

The Board notes, however, while the November 2009 examiner did opine that the Veteran's condition did offer moderate social and occupational impairments, the evidence offered by the Veteran himself during that examination, and in the various mental health treatment sessions after November 2009, reveals evidence to the contrary. Of particular note, during the examination, the Veteran noted that he had been married for several decades with his current wife, he stated a good relationship with at least one of his daughters, and grandchildren. The Veteran was further noted to stating that he goes out with several close friends a few times a week, and participates in community activities at his church. Finally, the examiner noted that the Veteran retained hobbies such as doing iron work design and welding on the side. 

In March 2011, the Veteran was afforded another VA examination regarding his PTSD. During this examination, the Veteran expressed having problems with some disturbed sleep with nightmares, to include night-sweats, and anger management issues. Specifically, the examiner noted that the Veteran reported that while he gets along with most people, sometimes he has outbursts and can be verbally abusive. The Veteran admitted some social withdrawal because of his anger-control issues, and some detachment in the winter. However, the Veteran reported no hypervigilance or any social anxiety. In fact, the Veteran reported that he is usually outgoing, going out to social functions, restaurant and stores. Indeed, he even mentioned reaching out to other veteran friends whom he served with, and putting together a reunion of sorts. 

On examination, the VA examiner noted that the Veteran was again alert, oriented, and attentive, appropriately dressed, well groomed and showed not defects in judgment or mood. The Veteran reported no suicidal or homicidal ideations, no hallucinations or delusions, with undiminished memory. The examiner finally concluded an Axis I diagnosis for PTSD, noting only mild social impairment and no significant occupational impairments, and a GAF score of 60.    

The record also contains voluminous amounts of VA treatment records for as late as 2012. These records largely consistent of those findings laid out in the two previous examinations. During a time in late 2009 to early 2010, however, the Veteran seemed to have struggled with his PTSD, exemplifying some depression and irritability, with sleep disturbance. See VA Treatment Record from November 2009; December 2009; and February 2010. The Veteran was also diagnosed with his lowest GAF score of 55 during this period. See VA Treatment Record from September 2009. This time coincided with the Veteran reporting stressful problems with family matters with his daughters, and also the fact that the stopped taking his medications. 

The Board notes that even during this time period, the VA treatment record notes that the Veteran continued to "staying active in [the] community" and church, and continued to engage in social situations. Even in the September 2009 treatment session where the Veteran was given a GAF score of 55, the examiner noted that the Veteran was socially active, even attempting to reach out to other Veterans from his unit. In a December 2009 treatment record, the examiner noted that social skills was one of the Veteran's strengths, and that he had great community support and had the capacity of maintaining stable relationships. By March 2010, treatment records noted the Veteran reporting that he had gotten his anger under control, and that he was engaging, with good mood and no problems with sleep. That treatment record noted a GAF score of 65. 

Since 2009, the Veteran's VA treatment records reveal an event more improved condition in regards to the Veteran's PTSD condition. Specifically, in December 2010, records from a mental treatment sessions for the Veteran's PTSD note that while the Veteran still suffered from some nightmares and some hypervigilance, those symptoms does not amount to any impairments to the Veteran's function, and provided a GAF score of 74. Likewise, in March, September and October of 2011, treatment records, show that the Veteran was not having issues with sleep or complaints of uncontrolled anger. In fact, one examiner even noted the Veteran as being "upbeat" and "jovial". See VA Treatment Records from September 2011. 

In viewing the totality of the Veteran's disability picture, during the claims period, the Board finds that even at his worst in 2009, the Veteran's condition still does not amount to the type of impairment that would warrant a higher rating of the next step rating of 50 percent.   

As noted above, a 50 percent rating is assigned for occupational and social impairments with reduced reliability and productivity. Such impairments are associated with symptoms such as: flattened affect; stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

As a preliminary matter the Board notes that the record does not show, and the Veteran has never asserted that he suffers from any of the following symptoms associated with a 50 percent rating: flattened affect, stereotyped speech, panic attacks, failure to understanding complex commanded, impaired judgment or impaired memory. While the Board recognizes that no singular symptom, or lack thereof, is dispositive of awarding a higher disability rating, or the existence of social and occupational impairments, the lack of those symptoms can be indicative of the Veteran's overall psychiatric condition. 

With regard to the Veteran's overall social impairment, the Board finds that there is no evidence of chronic impairment regarding the social aspects of the Veteran's life. VA records show a consistent willingness by the Veteran to commit to social situations and environments. Indeed the records note the Veteran reporting that he does not have issues with crowds, and have actively tried to participate in social activities. The Veteran has repeatedly reported that he participated in church and community activities, he is active in the lives of one of his daughters and his grandchildren, and he has retained several close friends throughout the appeals period. Finally, the Veteran has also been noted to even contact some other Veterans from his unit and deployment from the Vietnam era, and putting together a reunion. The Board finds that such behavior is not indicative of impairment contemplated by a 50 percent rating for his PTSD. 

With regard to any occupational impairment, the record reveals that the Veteran was forced to retire after 18 years as a machinist and millwright. In the Veteran's 
Form 9 and other submissions, the Veteran seems to allude to the fact that his psychiatric disabilities contributed to his forced retirement. However, during the November 2009 C&P examination, the Veteran stated that he retired due to problems with his knees. While this evidence in itself does not preclude the possibility that the Veteran's PTSD symptoms contributed to his inability to perform his job, the Board finds that when the evidence of record is reviewed in its totality, along with the Veteran's VA examinations and various PTSD screening and VA treatment records, the preponderance of the evidence is against the finding that the Veteran's psychiatric condition offered any more than mild/intermittent impairment to the Veteran's occupation. 

The Board notes that during the claims period, the two major issues the Veteran has complained about are angry outbursts and lack of concentration. Regarding the former, the Board notes that the Veteran has submitted statements from his wife and former coworker regarding his angry outbursts. In both statements, the two account times where the Veteran had lost his anger and thrown tools and such. Likewise, the Veteran has also submitted that he occasionally would lose his temper and throw his tools in his workshop. While the Board recognizes that these occasional outbursts may cause some intermittent occupational impairment, the Board finds that there is no evidence on record that such symptoms amount to chronic reduced reliability and productivity that would warrant a 50 percent rating. 

Furthermore, the Board notes that all of the Veteran's submitted lay statements regarding his symptoms were submitted prior to the Veteran's last March 2011 VA examination. The VA examiner, after reviewing the file, to include these statements, nonetheless concluded that the Veteran suffered no occupational impairments. The Board finds such determination highly probative as the examiner was medical professional with the appropriate education, training and experience that evaluated the entire claims file and interviewed the Veteran.   

Finally, there is no evidence of record, other than lay statements submitted by the Veteran that would suggest that lack of concentration is causing a deficiency in the Veteran's occupation. The Board notes that the Veteran, even after retiring, has set up a side business doing welding work for trailers and continues to work for his church. 

The Board also notes that the Veteran's GAF scores have consistently been high in the 60's and 70's for the claims period, which is suggestive of only mild/some occupational and social impairments, with meaningful relationships in both. While the Board recognizes that the GAF scores are only one factor in its evaluation of the claim, the Board nonetheless may utilize such scores in determining the actual disability of the Veteran's psychiatric condition. The Veteran at his worst, was rated a GAF score of 55 in September 2009, however, even that score was juxtaposed with evidence of active social behavior, and no evidence of occupational deficiencies. Therefore, the Board again finds that the Veteran's condition, throughout the claims period is closer approximated by a 30 percent rating and his current rating should be continued. 

The Board further notes that, after this first examination, the Veteran noted adamantly that he felt that the examination afforded to him to evaluate his disability level was insufficient. Specifically, he contends the inadequacy of the examiner's line of questioning to determine his present mental condition, the examiner's basis of analysis, which included the Veteran's appearance at the examination, and how brief the entire examination was. 

The Veteran is competent and credible in reporting his experience of symptoms such loss of sleep and anger control, he is not, however, necessarily competent to evaluate psychiatric conditions, or express a competent opinion as to the sufficiency of a medical examination. See Jandreau, 492 F.3d 1372; see also Woehlaert, 21 Vet.App. 456. Therefore, the Veteran does not possess the specialized education, training, or knowledge to judge the adequacy of a VA psychiatric examination. See Jandreau, 492 F.3d 1372. Furthermore, regardless of the Veteran's complaints regarding the sufficiency of the November 2009 VA examination, the Veteran was afforded a separate VA examination in March 2011. Since that examination, the Veteran has not indicated any contest to the validity of the VA examinations. 

As a final matter, the Board finds that the VA examinations provided and the VA treatment records on file are sufficient to adjudicate the current claim. The Board recognizes that in a claim for increased rating, when the entitlement to compensation has already been establish, the present condition of the Veteran is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Noting that the Veteran's last VA examination was offered in 2011, over four years ago, the Board finds that the March 2011 VA examination remains sufficient. No allegation or statements submitted by the Veteran, or his representative, has asserted that the Veteran's general condition regarding the disability he has claimed has increased in severity or changed in nature since that examination. Consequently, the Board finds that the preponderance of the evidence is against the finding that the Veteran's PTSD causes reduced reliability or productivity in his occupational or social life, and a 50 percent rating is not warranted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as his ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, the Board does note that in the Veteran's Notice of Disagreement (NOD), submitted in March 2010, the Veteran did ambiguously state that he had lost a job, and was forced to retire from another. The Veteran did not state the reason for his loss of job or retirement, nor did he state when such events took place. In addition, during the November 2009 C&P examination, the Veteran stated that he retired due to problems with his knees. Accordingly, the Board does not find this statement to have raised a request for TDIU.

Therefore, on the facts presented here, the Board finds that the evidence of record does not establish that the Veteran's current psychiatric disabilities warrant a 50 percent rating. The evidence shows, that the Veteran's service-connected acquired psychiatric conditions, to include PTSD, do not render him unable to maintain meaningful occupational and social relationships, or have created a decrease in reliability or productivity. Therefore, for the reasons and bases discussed, the preponderance of the evidence is against a finding that the symptoms of the Veteran PTSD warrants a rating in excess of 30 percent, the benefit-of-the-doubt doctrine is therefore inapplicable, in turn meaning this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating in excess of 30 percent for an acquired psychiatric condition, to include PTSD, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


